Colony of Rhode Island etc Court of Vice Admiralty Having heard and fully Consider’d the Libel of Tristam Folgar against the Brigantine Swansey, together with the amount Exhibitted by Gideon Wanton Junr Master of the sa Brigantine to the Truth of which he hath attested upon oath: I find that after deduction made of the advanc’d wages receiv’d before Sailing, and of the Money disbursed for him in his Sickness at Surranam: there is due to the sa Tristam Folger for the residue of his wages on board sa Brigantine the Sum of one hundred Eighteen Pounds four Shillings and four pence in Bills of Publick Credit of the old Tenor; It is therefore Consider’d and decreed that he the sa Tristam Folger: Recover Against the sa Brigantine Swansey the afore sa Sum of one hundred and Eighteen Pounds four shillings and 4a with Cost of Court and it is further order’d and Decreed that in default of payment of the sa Sum by the Master or Owners of sa Brigantine for the Space of Ten days after the date hereof the sa Brigantine, or Such apart of her Tackle furniture or Appurtenances as Shall be Sufficient, be Publickly Sold by the Marshall of this Court to the highest bidder and that he the sa Marshall out of the money arising therefrom pay and Satisfy the sa Tristam Folger the afore84 Sum as also the Cost of this Court: and that he render to the owners the overplus if any therebe: according to their respective proportions of Interest therein.
S. Wickham Dep‘ Judge
Court of Vice Admiralty
Costs of T: Folgier of Brig4 Swansey
Libel and Advocates Fee £3-10
Filing and allowing d° 2.10
Process 1. 4
Taking the Vessel in custody 1.10
1 adjournment 3. 4
Swaring Captn Wanton .10.
Decree 6. -
Filing papers etc .16.
- £i9-4-